Citation Nr: 0830305	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
interstitial lung disease, including asbestosis.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from March 1956 to 
October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In March 2005, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the Louisville VARO.  In June 2005 and March 2006, the 
veteran's appeal was remanded by the Board for additional 
development.  

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected disability, the 
issue has been framed as that listed on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In June 2005, a motion to advance this case on the Board's 
docket was granted by the undersigned Veterans Law Judge.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


REMAND

As noted above, in March 2006 the Board remanded the 
veteran's claim on appeal for additional evidentiary 
development.  Following further development of the record, 
the Appeals Management Center (AMC) continued its denial of 
the claim on appeal and issued a June 2008 supplemental 
statement of the case (SSOC) to the veteran.  On June 4, 
2008, the AMC mailed a copy of the SSOC to the veteran's 
representative, Kentucky Department of Veterans Affairs 
(KDVA).  (The KDVA's office is co-located with the Louisville 
VA RO.)  The envelope used by the AMC to mail the SSOC was 
postmarked June 5, 2008 and addressed as follows:

Kentucky Department of Veterans Affairs
545 South Third Street, Room 123
Louisville, Kentucky 40202

On June 17, 2008, the above-noted envelope was returned to 
the AMC by the United States Postal Service (USPS).  It was 
noted by USPS that the envelope was undeliverable as 
addressed.  This was so because the RO had moved some time 
ago.  The address of the Louisville VA RO was no longer 545 
South Third Street but was 321 West Main Street.  Following 
the return of the envelope to the AMC by USPS, which was 
received by the AMC on June 17, 2008, no apparent action was 
taken by the AMC to ascertain the correct address for the 
KDVA and/or the Louisville VA RO.  The veteran's appeal was 
subsequently recertified to the Board on August 6, 2008.  

Here, in light of the above, and VA's duty to notify the KDVA 
of the June 2008 adjudication of the veteran's claim, the 
Board finds that the AMC should re-issue a copy of the June 
2008 SSOC to the KDVA based on the correct address for the 
KDVA.  This is required because a claimant is entitled to 
representation at every stage of the appeal.  38 C.F.R. 
§ 20.600 (2007).  

In view of the forgoing, this matter is REMANDED for the 
following action:

The originating agency should re-issue a 
copy of the June 2008 SSOC to the KDVA.  
The KDVA should then be afforded an 
opportunity to respond.  (The Board notes 
that the address for the Louisville VA RO 
per its VA webpage is 321 West Main 
Street, Suite 390, Louisville, KY 40202.)  
After the representative has been given 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the agency of original 
jurisdiction.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

